Actions to recover damages for the death of an infant and for personal injuries of three individuals and to reimburse a husband and father for expenses and loss of services of a wife and child as a consequence of a fire that occurred in a motion picture theatre in the city of Mount Vernon. On appeals from judgments in favor of plaintiffs Theo Irene Tapley and Norman B. Tapley, and from orders denying motions to set aside the verdicts, judgments and orders unanimously affirmed, with costs. On appeals from judgments, as amended, in favor of plaintiffs Robert A. Tapley and Theo Irene Tapley, as administrators, and Robert A. Tapley, individually, and from orders denying defendant’s motions to set aside the Verdicts, judgments, as amended, and orders in so far as they deny defendant’s motions to set aside the verdicts provided plaintiffs consent to their reduction to $5,000 and $10,000 respectively, unanimously affirmed, with costs. No opinion. Present — Lazansky, P. J., Hagarty, Carswell, Davis and Taylor, JJ.